Citation Nr: 1216726	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation in excess of 10 percent for service-connected pseudofolliculitis barbae (skin disability).


REPRESENTATION

Veteran represented by:	John Worman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty April 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the 10 percent evaluation for his skin disability.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the proceeding has been associated with the claims file.  

This matter was remanded in May 2011 to obtain further evidentiary development.  It now returns for appellate review.  The Board finds that the dictates of the May 2011 remand have been substantially complied with and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's skin disability involves less 10 percent of the exposed affected area and less than 2 percent of the Veteran's total body, and as of June 2011 he used clindamycin lotion twice a week, tetracycline twice a day, and Retin-A cream at night.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin disability have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Codes 7800 through 7806 (2002 and 2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with a February 2009 predecisional letter which satisfied the duty to notify provisions.  See Quartuccio, 16. Vet. App. at 187; Dingess, 19 Vet. App. 473.  

With regard to a claim for an increased disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claim ant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  Further, the documents associated with his claim for disability benefits through the Social Security Administration (SSA) have been associated with the claims file.  The Veteran has not pointed to additional documents which he feels are relevant to his claim.  The duty to assist in obtaining relevant treatment records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded examinations in March 2009 and June 2011 to evaluate the nature and severity of his skin disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they relate to the Veteran's skin disability, are predicated on a review of medical records, and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Increased Rating

The Veteran contends that he is entitled to an increased disability rating in excess of 10 percent for his service-connected skin disorder.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Here, the Veteran is claiming an increased disability rating for his skin disability.  As such, the Board will look to the Veteran's present level of impairment.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The RO rated the Veteran's skin disorder under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7820-7806 (2002).  The rating criteria for evaluating skin disorders under 38 C.F.R. § 4.118, DCs 7800-7805 were amended effective October 23, 2008 (revised schedular criteria).  However, because the Veteran's skin disability was rated under the rating criteria prior the October 23, 2008 amendment, the Board will consider both the "old" and the revised schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 38 U.S.C.A. § 5110(g)(West 2002); 38 C.F.R. § 3.114 (2010);  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  The revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's increased rating claim was received after October 23, 2008, the revised criteria will also be addressed.  IT is also noted that the rating criteria was again amended in January 2012 for evaluation of skin disorders under 38 C.F.R. § 4.118 (2012).  This amendment does not apply to the Veteran as he has not requested review under the amended regulation.  See 77 Fed. Reg. 2910 (2012).  

Again, the Veteran's skin disability is rated under DC 7820-7806.  See 38 C.F.R. § 4.27 (2002) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  Under DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are to be rated under DC 7800 for disfigurement of the head, face, or neck; DCs 7801 through 7805 for scars; or DC 7806 for dermatitis depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7820 (2002).  The schedular criteria remained the same for DC 7820 with the October 2008 amendment.  

The "old" and "revised" DC 7800 provide a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement present.  38 C.F.R. § 4.118, DC 7800 (2002 and 2008).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  And, it provides an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7800, Note (1) (2002 and 2008).

DC 7803 provides a 10 percent rating for unstable superficial scars.  See 38 C.F.R. § 4.118, DC 7803 (2002).  An unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (2).  

Under both the "old" and "revised" DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2002 and 2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) of this code indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  

DC 7805 provides other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2002 and 2008).

Finally, DC 7806 provides a 10 percent rating for the evaluation of dermatitis or eczema if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  38 C.F.R. § 4.118, DC 7806 (2002 and 2008).  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Id.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required during the past twelve-month period.  Id.  DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Turning to the evidence of record, the Veteran was afforded a VA examination in March 2009 to evaluate the severity of his skin disorder.  During that examination, the Veteran indicated that he experienced intermittent problems with his skin which got worse when he shaved.  The Veteran indicated that he used benzyl peroxide cream and a topical corticosteroid.  The Veteran provided that he last shaved three weeks ago and that he was not supposed to shave as it caused his condition to exacerbate.  The examiner indicated that the Veteran's beard was very short and the involved area was lateral to the left upper lip, measuring 1/4 cm x 2.5 cm.  The examiner indicated that the condition was very mild.  

A VA dermatology clinic note dated in November 2007 indicates that the Veteran complained of dry skin on his beard area and an increased tendency to bleed when he shaved.  The examiner noted fine scaling on the eyebrows and ears, no inflammatory nodules or ingrown hairs on the beard area, and gray hairs on the mandibular region.  There were no lesions visible and it was noted that the Veteran was prescribed benzyl peroxide.  

In a January 2009 VA dermatology clinic note, the Veteran had no acute or active lesions except for small keloidal scars at the site of the previous ingrown hairs.  He continued to use benzyl peroxide and discussed the Veteran's other limited treatment options, to include topical steroid cream for which he was prescribed.  

The Veteran was seen in August 2009, February 2010, and September 2010 to follow-up on his psuedofolliculitis barbae.  There were no active lesions noted and his condition was under good control with the regimen of clindamycin and benzyl peroxide cream.  On examination, there were no inflammatory nodules or ingrown hairs around the beard area with a few scattered flesh-colored firm papules and small keloidal scars at the site of the ingrown hairs.  

In VA treatment notes dated in March 2011 and June 2011, the Veteran felt that his pseudofolliculitis barbae should be treated with oral steroids.  He was told by the VA provider that this disorder was not treated with such medication.  He continued to request oral steroids.  In March 2011, his bearded area had a few scattered 2 to 3 mm papules with post-inflammatory hyperpigmentation most prominent at neckline.  

In a July 2011 treatment note, the Veteran indicated that he was not using anything on his skin.  He reported decreased frequency of breakouts.  The VA provider noted that the psuedofolliculitis barbae was well controlled and much improved since he had grown out his beard.  

The Veteran was provided another VA examination in June 2011 where the examiner reviewed the claims file, to include the Veteran's service treatment records and VA treatment records.  The examiner noted that the Veteran had recently been treated with clindamycin lotion twice a week with minimal breakouts as well as tetracycline twice a day and Retin-A nightly.  The examiner noted the March 2011 treatment note where the Veteran had a few scattered 2 to 3 mm papules with post-inflammatory hyperpigmentation most prominent at the neckline.  The examiner then noted that during the examination the Veteran had a few scattered raised papules with several small pustules which encompassed about 10 percent of the Veteran's head, face, neck, and hand area.  The percentage of the entire body was less than 2 percent.  The examiner noted that there was scarring in the area of discoloration, which was hyperpigmented in the anterior beard and neck area which measured approximately 8 x 3 cm.  There was no irregular skin texture.  

The documents related to the Veteran's SSA disability benefits are found to be either duplicative of the VA treatment records already associated with the claims file or irrelevant to the increased rating claim for a skin disability.    

The Veteran asserts that his skin disability is worse than what the 10 percent warrants.  He testified during a June 2011 video hearing that his cheeks were also affected in addition to the areas noted in the March 2009 VA examination, to include his upper lip.  The Veteran can attest to factual matters, of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Again, these statements must be viewed in conjunction with the objective medical evidence described above.  

It is initially noted that DCs 7801 and 7802 are not for application as they relate to scars located on affected areas other than the head, face, or neck.  The Veteran's pseudofolliculitis barbae is located on and around the beard area of his face and neck.  

Based upon the foregoing, the Board finds that the Veteran's skin disability does not warrant a rating higher than 10 percent.  Specifically, the Veteran's scar is noted to be 8 x 3 cm.  However, there are no further indications of disfigurement as provided under DC 7800. Further, there is no visible or palpable tissue loss or gross distortion or asymmetry of one feature or a paired set of features to warrant a 30 percent rating under 38 C.F.R. § 4.118, DC 7800 (2002 and 2008).  The scaring noted during the in the VA treatment records provides that the Veteran had small keloidal scars at the site of previous ingrown hairs.  See VA treatment notes dated in January 2009 to September 2010.  The June 2011 VA examination noted that the Veteran's scarring was hyperpigmented and superficial, with no irregular skin texture.  The scar was not deep and there was no indication that the scar was painful.  As such, DC 7803 (2002) is not for application because this is no finding that the scars are unstable.  Further, while the VA treatment notes indicate possibly numerous keloidal scars at the site of ingrown hairs, there is no finding that these scars are unstable or painful to warrant a 30 percent rating under 38 C.F.R. § 4.118, DC 7804 (2002 or 2008).  Finally, the medical evidence indicates that the Veteran's skin disability covers about 10 percent of the Veteran's exposed areas and less than 2 percent of the entire body.  As such, the evidence does not show that 20 to 40 percent of the Veteran's entire body or exposed areas are affected; and there is no finding that the Veteran has used corticosteroids or other immunosuppressive drugs for six weeks or more during the past 12 months to warrant a higher rating under DC 7806.  

The Board notes that the Veteran requested to be placed on oral steroids for his skin disability but was refused by various VA providers.  It is also noted that the Veteran was placed on a topical steroid cream in January 2009.  These treatments were topical as opposed to systemic corticosteroid treatments and the rating criteria draw a distinction between topical and systemic corticosteroid treatments.  Therefore, the use of the topical medication does not provide a basis for assignment of a higher disability evaluation under 38 C.F.R. § 4.118, DC 7806 (2002 and 2008).    

The Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a rating under any alternate diagnostic codes relevant to the disability at issue.  See 38 C.F.R. § 4.118.  The Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected skin disability.  See Hart, 21 Vet. App. 505.  The Board finds that the Veteran is not entitled to further staged ratings other than what was discussed above.  

Thus, the Veteran's skin disability does not warrant a disability rating in excess of 10 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5101(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 499, 55 (1990).  

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's disability is adequate.  The Veteran disagrees with the rating primarily on the basis of that his symptoms are more severe than rated.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App. at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not indicated that his skin disability impacts his ability to perform occupational duties.  The records related to his SSA disability benefits relate to his psychiatric disorder and osteoarthritis of the knee.  There is no finding that this disability precludes the Veteran from obtaining any gainful employment.  Further, the record does not show that he is incapable of obtaining some type of gainful employment due to his skin disability.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

Entitlement to an increased disability rating for a skin disorder in excess of 10 percent is denied.  


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


